Citation Nr: 9929699	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  94-17 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include psychoneurosis, anxiety, and manic-
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran had active service from July 1943 to 
March 1946.  This case was permanently transferred from the 
RO in St. Petersburg, Florida, to the RO in Chicago, 
Illinois, in April 1997.  At present, after remand to the RO 
in St. Petersburg, Florida, the veteran's case is once again 
before the Board.  However, as further development is 
necessary in order to protect the veteran's right to due 
process, this case is once again remanded for additional 
development. 


REMAND

As a preliminary matter, the Board notes that, as enunciated 
by the United States Court of Appeals for the Federal Circuit 
(Court of Appeals), 38 U.S.C.A. § 7104(b) (West 1991) confers 
jurisdiction on the Board to consider previously adjudicated 
claims only if new and material evidence has been presented.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
The Court of Appeals also stated that, as a jurisdictional 
matter, the question of whether new and material evidence had 
been submitted may be raised at any time during proceedings 
by any party or the tribunal, and must be adjudicated before 
addressing the merits. Id.  Accordingly, the Board finds 
that, prior to final adjudication of this case, it must first 
determine whether new and material evidence has been 
presented and/or is available, despite the nature of the RO's 
decision.

In this regard, the claims file includes March 1988 and 
August 1987 requests for the veteran's treatment records for 
manic-depression from the VA Medical Centers in St. Louis, 
Missouri, Danville, Illinois and Marion Illinois.  However, 
the claims file is devoid of any response(s) from these VA 
Medical Centers with respect to the mentioned inquiries.  In 
addition, the claims file includes a report from the Marion 
Medical Center noting the veteran was treated for depression 
and suicide attempt in June 1991; however, these treatment 
records are not contained in the claims folder.  Lastly, in 
an August 1994 VA form 21-4138 (Statement in Support of 
Claim), the veteran indicated he was treated for his 
psychiatric problems at the Marion VA Medical Center in 1947 
and/or 1948; however, there is no indication in the claims 
file that these records have been requested and/or obtained.  
As such, it is necessary to ensure that either the veteran's 
medical records from the VA Medical Centers in St. Louis, 
Missouri, Danville, Illinois and Marion Illinois are 
obtained, or that the record on appeal contains documentation 
indicating that such treatment records are unavailable.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see VAOPGCPREC 12-95. 

In addition, the Board notes that in the recent case of 
Winters v. West 12 Vet. App. 203 (1999) (en banc), the United 
States Court of Appeals for Veterans Claims (the Court), 
citing Elkins v. West 12 Vet. App. 209 (1999) (en banc), held 
that the two-step process set out in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  In this respect, the 
Board notes the RO has not had the opportunity to review the 
veteran's claim while taking into consideration the changes 
in the law as per Winters, Elkins and Hodge. 

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran 
and obtain information with respect to 
his dates of treatment at the VA Medical 
Centers in St. Louis, Missouri, 
Danville, Illinois and Marion Illinois.  
Subsequently, the RO should attempt to 
obtain these treatment records.  If the 
search for these records has negative 
results, the claims file must be 
properly documented with information 
obtained from the VA facilities 
indicating that these records were not 
available.

2.  Thereafter, after ensuring that the 
directives of this remand have been 
fully satisfied, the RO should 
readjudicate the issue of whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for a psychiatric disorder, to include 
psychoneurosis, anxiety, and manic-
depression.  In making its 
determination, the RO should review all 
the relevant evidence in the claims 
file, and must take into consideration 
the recent changes in the law as per 
Winters v. West 12 Vet. App. 203 (1999), 
Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), and Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity 
to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












